Case 1:20-cr-00026-NONE-SKO Document 35 Filed 08/13/20 Page 1 of 9
Case 1:20-cr-00026-NONE-SKO Document 35 Filed 08/13/20 Page 2 of 9
Case 1:20-cr-00026-NONE-SKO Document 35 Filed 08/13/20 Page 3 of 9
Case 1:20-cr-00026-NONE-SKO Document 35 Filed 08/13/20 Page 4 of 9
Case 1:20-cr-00026-NONE-SKO Document 35 Filed 08/13/20 Page 5 of 9
Case 1:20-cr-00026-NONE-SKO Document 35 Filed 08/13/20 Page 6 of 9
Case 1:20-cr-00026-NONE-SKO Document 35 Filed 08/13/20 Page 7 of 9
        Case 1:20-cr-00026-NONE-SKO Document 35 Filed 08/13/20 Page 8 of 9




1                                  IX.      APPROVALS AND SIGNATURES
2           A.       Defense Counsel.

3           I have read this plea agreement and have discussed it fully with my client. The plea agreement

4    accurately and completely sets forth the entirety of the agreement. I concur in my client's decision to

5    plead guilty as set forth in this plea agreement.

6     Dated:

7

8

9
             B.       Defendant:
10
            I have read this plea agreement and carefully reviewed every pmi of it with my attorney. I
11
     understand it, and I voluntarily agree to it. Further, I have consulted with my attorney and fully
12
     understand my rights with respect to the provisions of the Sentencing Guidelines that may apply to my
13
     case. No other promises or inducements have been made to me, other than those contained in this plea
14
     agreement. In addition, no one has threatened or forced me in any way to enter into this plea agreement.
15
     Finally, I am satisfied with the representation of my attorney in this case.
16
      Dated:
17
                                                               JhSHUA S. LEONARD
18                                                             Defendant

19             C.     Attornev for United States:
20             I accept and agree to this plea agreement on behalf of the government.

21    Dated August 13, 2020                                    McGREGOR W. SCOTT
                                                               United States Attorney
22
23
                                                               MICHAEL G. TIERNEY
24                                                             Assistant United States Attorney

25

26

27

28

       PLEA AGREEMENT                                      8
Case 1:20-cr-00026-NONE-SKO Document 35 Filed 08/13/20 Page 9 of 9
